FOLLMER, District Judge.
A Motion for an Injunction with Pauper’s Oath attached has been submitted to this court by Reuben Roy Rothstein, a prisoner at the United States Penitentiary at Lewis-burg, Pennsylvania. In this motion he alleges that on February 18, 1947 “during a search by officers of the Custodial force; certain legal notes were, taken from his locker”, and he seeks an order for the return of “said legal notes” and to restrain the Respondents from “interfering with the Petitioner in his legal work concerning his case”. The case to which he refers is a habeas corpus proceeding captioned “Reuben Roy Rothstein, Petitioner vs. W. H. Hiatt, Warden, U. S. Penitentiary, Lewis-burg, Penna., Respondent” No. 197 Habeas Corpus in this court, which was dismissed November 22, 1946 without hearing, D.C., 68 F.Supp. 738, this Court having found no merit whatsoever in the contentions of the petitioner in that proceeding. This habeas corpus proceeding is no longer in this Court, an appeal having been filed in *868the Circuit Court of Appeals of the Third Circuit on February 15, 1947, to number 9347.
The motion now before this Court is in the nature of a Mandamus against the warden.
The search by the custodial force to which petitioner refers is evidently the routine search of prisoners’ lockers for the removal therefrom of such articles as are kept therein by prisoners in violation of the prison regulations. This involves administrative discretion of the warden of the penitentiary and is not, as an independent or abstract question, within the jurisdiction of this Court. Reilly v. Hiatt, D.C., 63 F.Supp. 477; United States ex rel. Mitchell v. Thompson, D.C., 56 F.Supp. 683.
As it has been repeatedly pointed out this Court may not interfere with an administrative officer in a matter involving the exercise of his discretion not in connection with a matter presently pending in this court. Hogan v. Hill, D.C., 9 F.Supp. 975, affirmed 3 Cir., 78 F.2d 1017.
The motion of Reuben Roy Rothstein for an injunction is accordingly denied.